Case: 18-31222      Document: 00515147730         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-31222                             FILED
                                  Summary Calendar                     October 7, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
DANNY PEREDA,

                                                 Petitioner-Appellant

v.

CALVIN JOHNSON, Warden, United States Penitentiary Pollock,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-1218


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Danny Pereda, federal prisoner # 12769-111, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition. Relying on Mathis v. United States,
136 S. Ct. 2243 (2016), Pereda argues that his prior California drug conviction
no longer qualifies as a predicate felony offense for purposes of a sentence
enhancement under 21 U.S.C. § 851. We review the denial of Pereda’s petition
de novo. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31222     Document: 00515147730      Page: 2   Date Filed: 10/07/2019


                                  No. 18-31222

      A prisoner may use § 2241 to challenge his conviction only if the remedy
under § 2255 is inadequate or ineffective to contest the legality of his detention.
§ 2255(e). A § 2241 petition is not a substitute for a § 2255 motion, and Pereda
must establish the inadequacy or ineffectiveness of a § 2255 motion by meeting
the savings clause of § 2255. See § 2255(e); Jeffers v. Chandler, 253 F.3d 827,
830 (5th Cir. 2001); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001). Under that clause, Pereda must show that his petition sets forth a
claim based on a retroactively applicable Supreme Court decision that supports
that he may have been convicted of a nonexistent offense and that the claim
was foreclosed when it should have been asserted in his trial, direct appeal, or
original § 2255 motion. Reyes-Requena, 243 F.3d at 904.
      Pereda disputes his enhanced sentence, not the underlying conviction.
This court has repeatedly held that challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e). See, e.g., In re
Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla v. United States, 416 F.3d
424, 426-27 (5th Cir. 2005).
      In light of the foregoing, the judgment of the district court is AFFIRMED.
Pereda’s motion to consolidate and motion for the appointment of counsel are
DENIED.




                                        2